      Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

WILLIAM ROBINSON,                        )
                                         )
        Plaintiff,                       )
                                         )         CIVIL ACTION NO.
v.                                       )         1:18-cv-2350-MHC-JSA
                                         )
FRANK JONES, et al.,                     )
                                         )
        Defendants.                      )
                                         )

INITIAL DISCLOSURES OF DEFENDANTS SGT. FRANK JONES III and
                DEPUTY ROBERT SAUNDERS

     (1) If the Defendants are improperly identified, state Defendants’ correct

identification and state whether Defendants will accept service of an amended

summons and complaint reflecting the information furnished in this

disclosure response.

     Response to No. 1: Both Defendants are properly identified.

     (2) Provide the names of any parties whom Defendants contend are

necessary parties to this action, but who have not been named by Plaintiffs. If

Defendants contend that there is a question of misjoinder of parties, provide

the reasons for Defendants’ contention.

     Response to No. 2: Rafferty Fuqua

                                             1
    Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 2 of 15




   (3) Provide a detailed factual basis for the defense or defenses and any

counterclaims or cross-claims asserted by Defendants in the responsive

pleading.

   Response to No. 3: Defendants deny the allegations contained in Plaintiff’s

Amended Complaint and are not liable for any of the claims that Plaintiff asserts.

Defendants deny being responsible for any duties, ministerial or discretionary,

owed to Plaintiff. Even if Defendants owed Plaintiff such a duty, their actions are

protected by various immunities.        Defendants deny that they engaged in any

actions or inactions that resulted in any of Plaintiff’s alleged injuries.

      (4) Describe in detail all statutes, codes, regulations, legal principles,

standards and customs or usages, and illustrative case law which Defendants

contend are applicable to this action.

   Response to No. 4: This list is not exhaustive.

Relevant Federal Statutes: 42 U.S.C. § 1983; 28 U.S.C. § 1331; 28 U.S.C. §
1343; 28 U.S.C. § 1367

Relevant State Statutes: Ga. Const. of 1983, Art. I, Sec. II, Para. IX(d) (amended
1991); O.C.G.A. § 51-1-1 et seq.

Relevant case law:




                                            2
       Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 3 of 15




(1)     Eighth Amendment1:

        Hudson v. McMillian, 503 U.S. 1 (1992); Campbell v. Sikes, 169 F.3d. 1353

        (11th Cir. 1999); Johnson v. Moody, 206 F. App’x 880 (11th Cir. 2006);

        Fennell v. Gilstrap, 559 F.3d 1212 (11th Cir. 2009).

(2)     Qualified Immunity Under § 1983:

        Mitchell v. Forsyth, 472 U.S. 511 (1985); Harlow v. Fitzgerald, 457 U.S.

        800 (1982); Pearson v. Callahan, 555 U.S. 223 (2009); Saucier v. Katz, 533

        U.S. 194 (2001); Vinyard v. Wilson, 311 F.3d 1340 (11th Cir. 2002); Siegert

        v. Gilley, 500 U.S. 226 (1991); Lee v. Ferraro, 284 F.3d 1188 (11th Cir.

        2002); Purcell v. Toombs County, Ga., 400 F.3d 1313 (11th Cir. 2005);

        Oliver v. Fiorino, 586 F.3d 898 (11th Cir. 2009).

      (5) Provide the name and, if known, the address and telephone number of

each individual likely to have discoverable information relevant to disputed

facts alleged with particularity in the pleadings, identifying the subjects of the
1
  Because Plaintiff was a pre-trial detainee at the time of this alleged incident, his
claims are evaluated under the Due Process Clause of the Constitution rather than
under the Eighth Amendment. “Nonetheless…no distinction is made in the [11th
Circuit] between the legal standards to be applied to a pretrial detainee’s
Fourteenth Amendment claims and a convicted felon’s Eighth Amendment
claims.” Henry v. Covington Co., No. Civ.A.2:05-CV-375TWO, 2005 WL
1268263, *1 n. 2 (M.D. Ala. May 27, 2005), citing Hale v. Tallapoosa County, 50
F.3d 1579, 1582 n.4 (11th Cir. 1995); Belcher v. City of Foley, 30 F.3d 1390, 1396
(11th Cir. 1994); and Hamm v. DeKalb County, 774 F.2d 1567, 1574 (11th Cir.
1986).
                                          3
    Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 4 of 15




information. (Attach witness list to Responses to Initial Disclosures as

Attachment A.)

   Response to No. 5: See Attachment A.

   (6) Provide the name of any person who may be used at trial to present

evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For

all experts described in Fed. R. Civ. P. 26(a)(2)(A)(B), provide a separate

written report satisfying the provisions of that rule. (Attach expert witness list

and written reports to Responses to Initial Disclosures as Attachment B.)

   Response to No. 6: Defendants have not yet retained any experts as of the

making of these disclosures. They reserve the right to supplement this response at

such time as any expert is retained.

   (7) Provide a copy of or description by category and location of, all

documents, data compilations, and tangible things in your possession, custody,

or control that are relevant to disputed facts alleged with particularity in the

pleadings. (Attach document list and descriptions to Responses to Initial

Disclosures as Attachment C.)

   Response to No. 7: See Attachment C. Defendants have not identified a

complete list of documents relevant to the facts as alleged in the pleadings and,




                                        4
    Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 5 of 15




therefore, reserve the right to supplement this response by identifying and

disclosing relevant documents at a later date.

   (8) In the space provided below, provide a computation of any category of

damages claimed by you. In addition, include a copy of, or describe by

category and location of, the documents or other evidentiary material, not

privileged or protected from disclosure on which such computation is based,

including materials bearing on the nature and extent of injuries suffered,

making such documents or evidentiary material available for inspection and

copying under Fed. R. Civ. P. 34. (Attach any copies and descriptions to

Responses to Initial Disclosures as Attachment D.)

   Response to No. 8: None.

   (9) If Defendants contend that some other person or legal entity is, in whole

or in part, liable to the Plaintiffs or Defendants in this matter, state the full

name, address, and telephone number of such person or entity and describe in

detail the basis of such liability.

   Response to No. 9: Defendants deny liability, and if any person or legal entity is

liable to Plaintiff, it is Rafferty Fuqua.

   (10) Attach for inspection and copying as under Fed. R. Civ. P. 34 any

insurance agreement under which any person carrying on an insurance

                                             5
    Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 6 of 15




business may be liable to satisfy part or all of a judgment which may be

entered in this action or to indemnify or reimburse for payments to satisfy the

judgment. (Attach copy of insurance agreement to Responses to Initial

Disclosures as Attachment E.)

  Response to No. 10: None.

      Respectfully submitted, this 12th day of August, 2020.

                                OFFICE OF         THE     FULTON    COUNTY
                                ATTORNEY
                                PATRISE PERKINS-HOOKER
                                COUNTY ATTORNEY
                                Georgia Bar No. 572358

                                Kaye W. Burwell
                                Deputy County Attorney
                                Georgia Bar No. 775060

                                /s/ Ashley J. Palmer
                                Ashley J. Palmer
                                Senior Assistant County Attorney
                                Georgia Bar No. 603514
                                ashley.palmer@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (Office)
(404) 730-6324 (Facsimile)




                                        6
     Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 7 of 15




                               ATTACHMENT A

1.    Theodore “Ted” Jackson
      Fulton County Sheriff’s Office
      c/o Office of the Fulton County Attorney
      141 Pryor Street, S.W.
      Suite 4038
      Atlanta, Georgia 30303
      Can testify as to the policies and practices of the Fulton County Sheriff’s
      Office and the operating procedures of the Fulton County Jail
2.    Chief Jailer Mark Adger
      Fulton County Sheriff’s Office
      c/o Office of the Fulton County Attorney
      141 Pryor Street, S.W.
      Suite 4038
      Atlanta, Georgia 30303
      Can testify as to the operating procedures of the Fulton County Jail

3.    Sgt. Frank Jones III
      Fulton County Sheriff’s Office
      c/o Office of the Fulton County Attorney
      141 Pryor Street, S.W.
      Suite 4038
      Atlanta, Georgia 30303
      Can provide testimony regarding the incident in question

4.    Deputy Robert Saunders
      Fulton County Sheriff’s Office
      c/o Office of the Fulton County Attorney
      141 Pryor Street, S.W.
      Suite 4038
      Atlanta, Georgia 30303
      Can provide testimony regarding the incident in question

5.    Markennis Jackson
      Address Unknown
      Can provide testimony regarding the incident in question

                                         7
      Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 8 of 15




6.     Rafferty Fuqua
       c/o Derrick H. Jones, Esq.
       The Jones Law Firm, LLP
       1269 Monroe Drive NE
       Atlanta, Georgia 30306
       Can provide testimony regarding the incident in question

7.     Sgt. Norman Gibson
       Fulton County Sheriff’s Office
       c/o Office of the Fulton County Attorney
       141 Pryor Street, S.W.
       Suite 4038
       Atlanta, Georgia 30303
       Can potentially provide testimony regarding the incident in question

8.     Deputy Vicky Brown-Godfrey
       Fulton County Sheriff’s Office
       c/o Office of the Fulton County Attorney
       141 Pryor Street, S.W.
       Suite 4038
       Atlanta, Georgia 30303
       Can potentially provide testimony regarding the incident in question

9.     Detention Officer Lashundra Childs
       Fulton County Sheriff’s Office
       c/o Office of the Fulton County Attorney
       141 Pryor Street, S.W.
       Suite 4038
       Atlanta, Georgia 30303
       Can potentially provide testimony regarding the incident in question

10.    Sgt. Nolan Ballard
       Fulton County Sheriff’s Office
       c/o Office of the Fulton County Attorney
       141 Pryor Street, S.W.
       Suite 4038
       Atlanta, Georgia 30303
       Can potentially provide testimony regarding the incident in question
                                         8
      Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 9 of 15




11.    Ronald Sanders
       Licensed Practical Nurse
       c/o Corizon Health
       Address unknown
       Can potentially provide testimony regarding patient’s medical evaluation
       following incident in question

12.    David Didier
       Physician’s Assistant
       c/o Corizon Health
       Address Unknown
       Can potentially provide testimony regarding patient’s medical care
       following altercation with former Fulton County inmate Emzell Woods

13.    Detention Officer Nasire Eltayeb
       Fulton County Sheriff’s Office
       c/o Office of the Fulton County Attorney
       141 Pryor Street, S.W.
       Suite 4038
       Atlanta, Georgia 30303
       Can potentially provide testimony regarding the altercation between Plaintiff
       and former Fulton County Jail inmate Emzell Woods

14.    Sgt. Philip Dunn
       Fulton County Sheriff’s Office
       c/o Office of the Fulton County Attorney
       141 Pryor Street, S.W.
       Suite 4038
       Atlanta, Georgia 30303
       Can potentially provide testimony regarding the altercation between Plaintiff
       and former Fulton County Jail inmate Emzell Woods

15.    Dr. Valerie Smith
       Dentist
       c/o Corizon Health
       Address Unknown
       Third party medical provider contractually responsible for medical care at
       Fulton County Jail during the relevant time period
                                         9
      Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 10 of 15




16.     Dr. Joyce Cosby
        Dentist
        c/o Corizon Health
        Address Unknown
        Third party medical provider contractually responsible for medical care at
        Fulton County Jail during the relevant time period

17.     Emzell Woods
        Address currently unknown
        Can provide testimony regarding the altercation between him and the
        Plaintiff at the Fulton County Jail

18.     Any and all inmates who may have witnessed or heard the incident in
        question
        Names and addresses currently unknown
        Can potentially provide testimony regarding the incident in question

20.     Reserve Deputy Marcus Jones
        Fulton County Sheriff’s Office
        c/o Office of the Fulton County Attorney
        141 Pryor Street, S.W.
        Suite 4038
        Atlanta, Georgia 30303
        Can provide testimony regarding his examination of relevant TASER
        records

21.     Sgt. Kemdrick Jones
        Fulton County Sheriff’s Office
        c/o Office of the Fulton County Attorney
        141 Pryor Street, S.W.
        Suite 4038
        Atlanta, Georgia 30303
        Can potentially provide testimony regarding his investigation of Plaintiff’s
        complaint

25.     Any law enforcement professionals who investigated the incident in question
        Can potentially provide testimony regarding the incident in question

                                         10
      Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 11 of 15




26.     Valerie Mims
        Probation Officer
        Address Unknown




                                      11
Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 12 of 15




                        ATTACHMENT B
                       NONE AT PRESENT




                                12
     Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 13 of 15




                                ATTACHMENT C

1.     Plaintiff’s medical and mental health records

2.     Plaintiff’s Fulton County Jail records

3.     All discovery received from Plaintiff

4.     Plaintiff’s Judicial Correction Services Probation Records

5.     Any and all documents maintained by the Fulton County Sheriff’s Office
       regarding the incident in question, including the Office of Professional
       Standards investigative file

6.     Any and all documents maintained by the Fulton County Sheriff’s Office
       regarding this lawsuit

7.     Fulton County Personnel Policies and Procedures Manual

8.     Fulton County Sheriff’s Office Standard Operating Procedures and
       Regulations

9.     Fulton County Sheriff’s Office Jail Bureau Policies and Procedures




                                         13
     Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 14 of 15




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

WILLIAM ROBINSON,                       )
                                        )
       Plaintiff,                       )
                                        )             CIVIL ACTION NO.
v.                                      )             1:18-cv-2350-MHC-JSA
                                        )
FRANK JONES, et al.,                    )
                                        )
       Defendants.                      )
                                        )

                           CERTIFICATE OF SERVICE

       The    undersigned   counsel     certifies   that   the   foregoing   INITIAL

DISCLOSURES OF DEFENDANTS SGT. FRANK JONES III and DEPUTY

ROBERT SAUNDERS was electronically filed using Times New Roman 14

point type in accordance with Local Rule 5.1(C) with the Clerk of Court using the

CM/ECF system which will automatically send e-mail notification of such filing to

all attorneys of record.

       This 12th day of August, 2020.

                                        /s/ Ashley J. Palmer
                                        Ashley J. Palmer
                                        Senior Assistant County Attorney
                                        Georgia Bar No. 603514
                                        ashley.palmer@fultoncountyga.gov


                                            14
  Case 1:18-cv-02350-MHC-JSA Document 108 Filed 08/12/20 Page 15 of 15




OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (Office)
(404) 730-6324 (Facsimile)




                                  15
